                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
PAUL ALLEN ADAMS,

                          Plaintiff,
      v.                                             Case No. 18-cv-1468-pp

DR. LARSON, NP FRANK,
HSU MANAGER WHITMAN,
JOE NARANCE, NURSE DEYOUNG,
RD LEWDWIG, DOES, and
L. BARTOW,

                        Defendants.
______________________________________________________________________________

    ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO PROCEED
   WITHOUT PREPAYMENT OF THE FILING FEE (DKT. NO. 2), DENYING
      PLAINTIFF’S MOTION TO APPOINT COUNSEL (DKT. NO. 5), AND
            SCREENING PLAINTIFF’S COMPLAINT (DKT. NO. 1)
______________________________________________________________________________

      The plaintiff filed a complaint under §1983, alleging that the defendants

violated his constitutional rights. Dkt. No. 1. He also filed a motion for leave to

proceed without prepayment of the filing fee, dkt. no. 2, and a motion to

appoint counsel, dkt. no. 5. This decision resolves the plaintiff’s motions and

screens his complaint.

I.   Motion for Leave to Proceed without Prepayment of the Filing Fee

      The Prison Litigation Reform Act (PLRA) applies to this case because the

plaintiff was incarcerated when he filed his complaint. 28 U.S.C. §1915. The

PLRA allows a court to give an incarcerated plaintiff the ability to proceed with

his lawsuit without prepaying the case filing fee, if he meets certain conditions.

One of those conditions is that the plaintiff pay an initial partial filing fee. 28

U.S.C. §1915(b).



                                          1
       On October 4, 2018, the court ordered the plaintiff to pay an initial

partial filing fee of $7.90. Dkt. No. 6. The court received that fee about a week

later. The court will grant the plaintiff’s motion to proceed without prepayment

of the filing fee and will require him to pay the remainder of the $350 filing fee

over time in the manner explained at the end of this order.

II.   Screening the Plaintiff’s Complaint

       The law requires the court to screen complaints brought by prisoners

seeking relief against a governmental entity or officer or employee of a

governmental entity. 28 U.S.C. §1915A(a). The court must dismiss a complaint

if the plaintiff raises claims that are legally “frivolous or malicious,” that fail to

state a claim upon which relief may be granted, or that seek monetary relief

from a defendant who is immune from such relief. 28 U.S.C. §1915A(b).

       To state a claim, a complaint must contain sufficient factual matter,

accepted as true, “that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“A claim has facial plausibility when the plaintiff pleads factual content that

allows a court to draw the reasonable inference that the defendant is liable for

the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       To state a claim under 42 U.S.C. §1983, a plaintiff must allege that 1)

someone deprived him of a right secured by the Constitution or laws of the

United States, and 2) whoever deprived him of that right was acting under color

of state law. Buchanan-Moore v. Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir.

2009) (citing Kramer v. Vill. of N. Fond du Lac, 384 F.3d 856, 861 (7th Cir.

2004)); see also Gomez v. Toledo, 446 U.S. 635, 640 (1980). The court gives a

pro se plaintiff’s allegations, “however inartfully pleaded,” a liberal




                                            2
construction. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)).

      A.     The Plaintiff’s Allegations

      The complaint alleges that on September 8, 2017, the plaintiff had an

EGD procedure, four esophageal varices banded and a stomach biopsy. Dkt.

No. 1 at 2. According to the plaintiff, the after-care orders called for a

soft/liquid diet for at least two to three days or until the plaintiff could swallow

solid foods to prevent the varices from rupturing. Id. The plaintiff says the

orders also called for medication to reduce swelling and promote healing. Id.

      The plaintiff alleges that he returned to his institution after his

procedures, on the same day, at about 8 p.m. Id. According to the plaintiff,

defendants DeYoung and a John Doe nurse wrote an order for a one-day soft

diet, which was to end on September 8, 2017 at 5 p.m., three hours before the

plaintiff returned from the hospital. Id. at 2-3. The plaintiff asserts that

DeYoung and the John Doe nurse also sent back the medication specified in

the after-care order. Id. at 3.

      The plaintiff alleges that he wrote to defendants Whitman, Frank and

Lewdwig to complain that he was hungry, that he wasn’t receiving a soft/liquid

diet, and that he had been given two peanut butter sandwiches upon his

return from the hospital. Id. The plaintiff says he also wrote to Dr. Larson, who

had co-signed the original orders denying him a soft/liquid diet and the

medication, and told Larson that he was being forced to go without food. Id.

The plaintiff alleges that he also wrote to Warden Hepp (who is not a defendant)

and informed Hepp that he was not receiving a soft/liquid diet or medication.

Id. The plaintiff told Hepp that he was starving and in pain. Id.




                                          3
      According to the plaintiff, Hepp, Larson, Frank, Whitman, Narance,

DeYoung, Lewdwig and unnamed nurses and correctional officers all told him

that the health services orders were appropriate. Id. DeYoung and John Doe

nurse allegedly informed the plaintiff, “‘We know better than the doctors do

about what you need,’ the current orders stand.” Id. The plaintiff states that he

wrote to the defendants for several weeks, complaining that he was “having to

choke down solid foods in order to eat” and that he was in pain and was

bleeding. Id. at 3-4. According to the plaintiff, all the defendants denied his

complaints. Id. at 4.

      The plaintiff asserts that eventually (he does not say when), he was called

to health services and he spoke to Lewdwig, who told him that he did not need

a soft diet. Id. The plaintiff states that he talked to her a second time (he does

not say when), at which time she told him that she had consulted his medical

file and agreed that health services had been wrong and failed to do the proper

follow-up. Id. The plaintiff explains that Lewdwig apologized and told him that

they would use his case as an “example as a learning tool.” Id.

      The plaintiff states that on September 8, 2017, the day he returned from

the hospital, he wrote to inmate complaint examiner Bartow and asked him to

accept his complaint as an emergency because he was being denied a soft diet

and after-care medications. Id. The plaintiff says that Bartow rejected his

complaint that same day (the plaintiff does not explain the basis of Bartow’s

rejection). Id. The plaintiff states that he re-filed his complaint on September

13, 2017; Bartow and the corrections complaint examiner from the office of the

Secretary of the Department of Corrections affirmed his complaint. Id. The

plaintiff states that as of the date he wrote the complaint, it remained hard for

him to swallow. Id.


                                         4
      B.     The Court’s Analysis

      To state a claim for deliberate indifference to serious medical needs in

violation of the Eighth Amendment, a plaintiff must allege that (1) he suffered

from an objectively serious medical condition, and (2) that the defendants were

deliberately indifferent to that condition. Wilson v. Adams, 901 F.3d 816, 820

(7th Cir. 2018) (citations omitted). Officials are deliberately indifferent when

they disregard known conditions that pose excessive risks to an inmate’s

health. Id. (citations omitted). For example, “[a]llegations that a prison official

refused to follow the advice of a medical specialist for a non-medical reason

may at times constitute deliberate indifference.” Perez v. Fenoglio, 792 F.3d

768, 778 (7th Cir. 2015) (citations omitted).

      The court will allow the plaintiff to proceed against defendants Larson,

Frank, Whitman, Narance, DeYoung, Lewdwig and Doe nurses based on his

allegations that they refused to give him a soft food/liquid diet and after-care

medication following his procedures, despite hospital orders to do so, and

despite his complaints of pain and an inability to eat. Because the plaintiff does

not know the names of the Doe nurses, he will have to learn their names by

serving discovery requests on the named defendants. The plaintiff should not

serve discovery requests until after the named defendants respond to his

complaint and after the court enters a scheduling order setting a deadline for

the completion of discovery. Once the plaintiff learns the nurses’ names, he

should file a motion to substitute their names for the Doe placeholders.

      The court also will allow the plaintiff to proceed on a deliberate

indifference claim against inmate complaint examiner Bartow, based on his

allegations that Bartow initially rejected his emergency complaint that he was

not receiving a soft food/liquid diet or his after-care medications. The court


                                          5
acknowledges that an inmate complaint examiner is not deliberately indifferent

if he was merely executing his duties when he rejected a prisoner’s inmate

complaint. See Burks v. Raemisch, 555 F.3d 592, 595 (7th Cir. 2009). The

Seventh Circuit has found, however, that there can be some circumstances

where a complaint examiner could perform his “appointed tasks with deliberate

indifference to the risks imposed on prisoners.” Id. One example the Seventh

Circuit gives is the example of a “complaint examiner who intervened to prevent

the medical unit from delivering needed care . . . .” Id. The plaintiff does not

give many details, but it appears that he may be alleging that he explained to

Bartow that he wasn’t getting the help he needed from other prison staff, and

that he was asking Bartow to accept his complaint on an “emergency” basis

solely for the purpose of trying to get someone to give him medical help.

Because the court has an obligation at screening to construe a plaintiff’s

complaint broadly and draw every reasonable inference in the plaintiff’s favor,

the court will allow the plaintiff to proceed with a deliberate indifference claim

against Bartow.

      The court will not allow the plaintiff to proceed on claims against Doe

correctional officers based on his single, vague allegation that he complained to

them about not receiving the after-care diet and medication. The plaintiff

appears to have had a lot of contact with health services staff about his

complaints. “[T]he law encourages non-medical security and administrative

personnel at jails and prisons to defer to the professional medical judgments of

the physicians and nurses treating the prisoners in their care without fear of

liability for doing so.” Berry v. Peterman, 604 F.3d 435, 440 (7th Cir. 2010).

This makes sense—correctional officers aren’t doctors or nurses, and don’t

have medical training. Given the plaintiff’s frequent contact with health


                                         6
services staff about his after-care diet and medications, the court finds that the

Doe correctional officers were entitled to defer to the medical staff’s judgment.

III. Motion to Appoint Counsel

      The plaintiff also filed a document that he titled “RE: Adams v. Larson

17-cv-699 and 18-cv-1468; motion for counsel; 1983 complaints 1.

Un[necessary] pain & suffering 2. Intentionally causing harm/possible death.”

Dkt. No. 5. This pleading contains a lot of information about multiple cases,

including this one. On page five of the pleading, there is a sub-heading titled

“Motion for: Appointmen[t] of Counsel Adams v. Larson 17-cv-699.” It not clear

to the court whether the plaintiff wants the court to recruit a lawyer to

represent him in this case, or only in Case No. 17-cv-699. The court

understands that it costs the plaintiff money to mail motions to the court, but

in the future, the plaintiff must prepare a separate motion for each case. For

example, if the plaintiff wants the court to do three things for him in case

number 17-cv-699, he can file one motion in that case, asking the court to do

those three things. But he cannot also ask the court, in that same motion, to

do things in case number 18-cv-1557. He must file a separate motion in case

number 18-cv-1557. He can put more than one motion in a single envelope,

but he can’t include requests in more than one case in a single motion. Out of

an abundance of caution, the court will assume the plaintiff is asking it to

recruit a lawyer to represent him in both cases. The court will address the

plaintiff’s request for a lawyer in Case No. 17-cv-699 in a separate decision.

The court will deny his request for a lawyer in this case.

      In a civil case, the court has the discretion to recruit a lawyer for

individuals who are unable to afford one. Navejar v. Iyola, 718 F.3d 692, 696

(7th Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706


                                         7
F.3d 864, 866-67 (7th Cir. 2013). First, however, the plaintiff must make

reasonable efforts to hire a lawyer on his own. Pruitt v. Mote, 503 F.3d 647,

653 (7th Cir. 2007).

      After the plaintiff demonstrates that he has made those efforts, the court

will decide “whether the difficulty of the case—factually and legally—exceeds

the particular plaintiff’s capacity as a layperson to coherently present it.”

Navejar, 718 F.3d at 696 (citing Pruitt, 503 F.3d at 655). The court looks, not

only at a plaintiff’s ability to try his case, but also at his ability to perform other

“tasks that normally attend litigation,” such as “evidence gathering” and

“preparing and responding to motions.” Id. “[D]eciding whether to recruit

counsel ‘is a difficult decision: Almost everyone would benefit from having a

lawyer, but there are too many indigent litigants and too few lawyers willing

and able to volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564

(7th Cir. 2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      The plaintiff has satisfied the first step of the Pruitt process—he has tried

to hire a lawyer on his own. Despite that fact, the court will deny his motion at

this time because it believes, based on the plaintiff’s interactions with the court

in this and other cases, that he is capable of representing himself in the early

stages of the case. His writing is clear, he remembers and recounts lots of

details about who he has interacted with and why he believes their responses

to him violated the Constitution, and he is able to coherently explain to the

court what he wants and why be believes the court should rule in his favor.

      Once the defendants respond to the plaintiff’s complaint, the court will

set deadlines for completing discovery and filing dispositive motions. During

discovery, the plaintiff may ask the defendants to answer his interrogatories

(written questions) regarding the alleged events (Fed. R. Civ. P. 33), and he may


                                           8
ask them to send him documents or records that are relevant to the alleged

events (Fed. R. Civ. P.. 34). If, later, the defendants file a motion for summary

judgment, the plaintiff may oppose that motion, supporting his version of the

events in an affidavit or unsworn declaration under 28 U.S.C. §1746. Because

the court believes the plaintiff can handle these tasks on his own, it will deny

his motion.

      Should circumstances change, the plaintiff may renew his motion. In the

event he renews his motion, he should be very specific in explaining what

challenges he faces and why he believes he does not have the capacity to

overcome those challenges.

IV. Plaintiff’s Letter Regarding His Legal Files

    On December 26, 2018, the clerk’s office received a letter from the plaintiff

(dated December 22, 2018), indicating that he’d been in the infirmary at Dodge

Correctional since December 10, 2018. Dkt. No. 9. He indicates that he has not

had access to his legal files since that time; he has written the infirmary

manager, the security director and the warden, but no one has responded. He

stated that his next plan was to file an inmate complaint, but opined that that

process could take, “at a minimum, 4 months.” Id. He stated that he could not

be without his legal files for that long, and asked at the end of the letter, “Will

this court advise Dodge to give me my legal files.” Id.

    The court will not order the Dodge Correctional Institution to give the

plaintiff his files. At the time the plaintiff wrote the court, he’d been without his

files for only twelve days. He does not explain how long he expects to be in the

infirmary (he does note that he is there on a temporary hold, pending cancer

treatment). Apparently being in the infirmary does not prevent the plaintiff

from sending things to the court, because he was able to send this letter. If the


                                          9
plaintiff ends up in the infirmary for an extended period, and still does not

receive his files, he may file a motion asking the court to extend any pending

deadlines (and explaining why he is making that request).

V.   Conclusion

      The court GRANTS the plaintiff’s motion for leave to proceed without

prepayment of the filing fee. Dkt. No. 2.

      The court DISMISSES defendants Doe Correctional Officers.

      The court DENIES without prejudice the plaintiff’s motion to appoint

counsel. Dkt. No. 5.

      Under an informal service agreement between the Wisconsin Department

of Justice and this court, copies of the plaintiff’s complaint and this order will

be electronically transmitted to the Wisconsin Department of Justice for service

on defendants Larson, Frank, Whitman, Narance, DeYoung, Lewdwig and

Bartow. The court ORDERS those defendants to file a responsive pleading to

the complaint within sixty days of receiving electronic notice of this order.

      The court ORDERS that the agency having custody of the plaintiff shall

collect from his institution trust account the $342.10 balance of the filing fee

by collecting monthly payments from the plaintiff's prison trust account in an

amount equal to 20% of the preceding month's income credited to the plaintiff’s

trust account and forwarding payments to the clerk of court each time the

amount in the account exceeds $10 in accordance with 28 U.S.C. §1915(b)(2).

The agency shall clearly identify the payments by the case name and number.

If the plaintiff transfers to another county, state, or federal institution, the

transferring institution shall forward a copy of this order, along with the

plaintiff's remaining balance, to the receiving institution.




                                         10
      The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

      The court ORDERS that the parties may not begin discovery until after

the court enters a scheduling order setting deadlines for discovery and

dispositive motions.

      The court ORDERS the plaintiff to submit all correspondence and legal

material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S CHAMBERS.

It will only delay the processing of the case.

      The court also advises the plaintiff that if he does not timely file

documents or comply with other court-ordered requirements, it may result in

the court dismissing his case for failure to prosecute. The parties must notify

the Clerk of Court of any change of address. Failure to do so could result in

orders or other information not being timely delivered, thus affecting the legal

rights of the parties.

      Dated in Milwaukee, Wisconsin this 9th day of January, 2019.

                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                          11
